Exhibit 10.2

TERMINATION OF GUARANTY AGREEMENT

This Termination of Guaranty Agreement, dated April 24, 2006 (the “Termination
Agreement”), is by and between ALLIANCE RESOURCE GP, LLC, a Delaware limited
liability company (“Guarantor”), and FIFTH THIRD BANK, an Ohio banking
corporation (“Lender”).

W I T N E S S E T H:

WHEREAS, Guarantor and Lender are parties to a Guaranty, dated August 30, 2001
(the “Guaranty”), pursuant to which Guarantor agreed to guarantee the payment by
Alliance Resource Partners, L.P., a Delaware limited partnership (“Borrower”),
of all amounts owing under that certain Letter of Credit Facility Agreement,
dated as of August 30, 2001 (as amended), between Borrower and Lender.

WHEREAS, the parties hereto wish to terminate the Guaranty effective as of the
date hereof; and

WHEREAS, each party hereto wishes to irrevocably release the other party hereto
from all of its respective obligations and liabilities under the Guaranty.

NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

Section 1. Termination and Release. The Lender irrevocably agrees that the
Guaranty is hereby terminated as of the date hereof, that Guarantor shall have
no further obligations, duties or liabilities thereunder, and the Lender hereby
releases, waives and forever discharges Guarantor from all obligations, duties
or liabilities of whatever nature arising under or in connection with the
Guaranty.

Section 2. Counterparts. This Termination Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each complete set of which, when so executed and delivered by all parties, shall
be an original, but all such counterparts shall together constitute one and the
same instrument.

Section 3. Headings. The section headings in this Termination Agreement are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provision hereof.

Section 4. Amendments; etc. No amendment, modification or supplement to this
Termination Agreement, or waiver of any provision or right hereunder by any
party hereto, shall be effective unless in writing and executed by the parties
hereto. This Termination Agreement shall be binding upon the parties hereto and
their respective successors and permitted assigns.



--------------------------------------------------------------------------------

Section 5. Governing Law. This Termination Agreement shall be governed by and
construed in accordance with the laws of the State of Ohio, without regard to
the conflicts of laws principles thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Termination Agreement to
be executed on the date first above written.

 

FIFTH THIRD BANK By:  

/s/ Mike Mendenhall

Name:   Mike Mendenhall Title:   Assistant Vice President ALLIANCE RESOURCE GP,
LLC By:  

/s/ Cary P. Marshall

Name:   Cary P. Marshall Title:   VP – Corporate Finance & Treasurer

 

2